  Case 19-43756       Doc 76     Filed 12/30/19 Entered 01/02/20 08:23:44            Desc Main
                                  Document     Page 1 of 20


                    UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MINNESOTA
______________________________________________________________________________

In re:                                                                Jointly Administered under
                                                                      19-43756 (WJF)

Granite City Food & Brewery Ltd.                                      19-43756
Granite City Restaurant Operations, Inc.                              19-43757
Granite City of Indiana, Inc.                                         19-43758
Granite City of Kansas Ltd.                                           19-43759
Granite City of Maryland, Inc.                                        19-43760

                  Debtors.                            Chapter 11 Cases
______________________________________________________________________________

NOTICE OF HEARING AND MOTION FOR AN ORDER (I) GRANTING EXPEDITED
       RELIEF; (II) AUTHORIZING THE DEBTORS TO PAY PRE-PETITION
 REIMBURSABLE EXPENSE OBLIGATIONS; (III) AUTHORIZING THE DEBTORS
   TO PAY PRE-PETITION REIMBURSABLE OPERATING EXPENSES; AND (IV)
 AUTHORIZING FINANCIAL INSTITUTIONS TO HONOR AND PROCESS CHECKS
                 AND TRANSFERS RELATED TO SUCH RELIEF
______________________________________________________________________________

TO:      THE PARTIES-IN-INTEREST AS SPECIFIED IN LOCAL RULE 9013-3.

         1.     The above-named Debtors (“Debtors”), through their undersigned attorneys,

move the court for the relief requested below and give notice of hearing.

         2.     A hearing on this motion (the “Motion”) will be held at 2:00 p.m. on

Wednesday, January 8, 2020, before the Honorable William J. Fisher, in Courtroom 2B, U.S.

Courthouse, 316 North Robert Street, St. Paul, MN 55101.

         3.      Due to the request for expedited hearing, the Debtors will not object to the

timeliness of any response that is filed and delivered to Debtors’ counsel at least two (2) hours

prior to the hearing. UNLESS A RESPONSE OPPOSING THE MOTION IS TIMELY

FILED, THE COURT MAY GRANT THE MOTION WITHOUT A HEARING.

         4.     This court has jurisdiction over this motion under 28 U.S.C. §§ 157 and 1334,




12266547v3
  Case 19-43756      Doc 76     Filed 12/30/19 Entered 01/02/20 08:23:44          Desc Main
                                 Document     Page 2 of 20


Bankruptcy Rule 5005 and Local Rule 1070-1. The petitions commencing these cases were filed

on December 16, 2019 (the “Petition Date”). These cases are now pending before this court.

        5.     This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before

this court pursuant to 28 U.S.C. §§ 1408 and 1409.

        6.     This motion requests relief under 11 U.S.C. §§ 105(a), 363, 549, 1107 and 1108,

and is filed pursuant to Local Rules 9013-1 through 9013-3. The Debtors seek an order (a)

granting expedited relief, (b) authorizing the Debtors to pay prepetition Reimbursable Expense

Obligations (as defined below) in the form of charges on American Express Green Cards for

which employees have joint and several liability, and (c) authorizing the Debtors to pay

prepetition Reimbursable Operating Expenses (as defined below) in the form of charges on an

American Express Plum Card for which an employee has joint and several liability.

        7.     The Debtors, along with affiliated companies, own and operate Granite City and

Cadillac Ranch restaurants in 13 states. The Debtors presently have approximately 2,200

employees.

        8.     Additional information about the Debtors’ businesses and the events leading up

to the Petition Date can be found in the Declaration of Richard H. Lynch in Support of Chapter

11 Petitions and First Day Motions, filed on December 16, 2019.

        9.     On the Petition Date, the Debtors each filed a voluntary petition for relief

pursuant to Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”). The

Debtors continue to operate their businesses as debtors in possession pursuant to §§ 1107(a) and

1108 of the Bankruptcy Code. No trustee or examiner has been appointed in the Debtors’

Chapter 11 cases. No creditors or other official committee has been appointed pursuant to

Section 1102 of the Bankruptcy Code.


                                               2
12266547v3
  Case 19-43756       Doc 76     Filed 12/30/19 Entered 01/02/20 08:23:44          Desc Main
                                  Document     Page 3 of 20


                              AMERICAN EXPRESS GREEN CARDS

        10.    Prior to the Petition Date, the Debtors had opened a number of corporate

American Express Green Cards (the “Green Cards”) to pay for approved business expenses

incurred on behalf of the Debtors in the scope of the employees’ employment (collectively, the

“Reimbursable Expense Obligations”). Reimbursable Expense Obligations typically include

expenses for, among other things, air travel, meals, parking, mileage, and certain other business

related expenses. Under the terms of the Cardholder Agreements, the Debtors and the employees

in whose names the cards were issued have joint and several liability for debt incurred under the

Green Cards.

        11.    The ordinary course of business for the Debtors prior to the Petition Date was to

pay the full balance of the Green Cards each month on the due date.

        12.    As of the Petition Date, 25 employees had outstanding balances on their Green

Cards totaling $148,906.17, including $97,479.06 of charges incurred during the period from

October 23, 2019 through November 22, 2019. These charges were due and payable on

December 23, 2019. The remaining outstanding balance is for charges incurred after November

22, 2019 and are due and payable around January 23, 2020. See attached Exhibit A.

        13.    The Reimbursable Expense Obligations are accounted for in the approved DIP

Finance Budget, which was filed as Dkt. 46 and includes a line item for “Corp. Credit Card,” in

the form of expenditures of $90,000 during the week of December 24, 2019 and $90,000 during

the week of January 21, 2020.

        14.    For most of the employees, the Reimbursable Expense Obligations are within the

limits for priority under 11 U.S.C. § 507(a)(5) for employee benefits.

        15.    The Debtors will suffer irreversible and irreparable harm if they are not


                                                3
12266547v3
  Case 19-43756       Doc 76    Filed 12/30/19 Entered 01/02/20 08:23:44            Desc Main
                                 Document     Page 4 of 20


authorized to pay the Reimbursable Expense Obligations. If these expenses are not reimbursed,

the Debtors’ employees will suffer personal hardship and may be forced to either pay the

balances themselves or risk the negative ramifications of collection actions, including negative

impacts on their credit ratings. Such a result would destroy employee morale and result in

significant employee turnover, causing immediate damage to the Debtors’ ongoing business

operations.

                               AMERICAN EXPRESS PLUM CARD

        16.    Also prior to the Petition Date, the Debtors had opened a corporate American

Express Plum Card (the “Plum Card”) to pay for the Debtors’ Reimbursable Operating

Expenses (the “Reimbursable Operating Expenses”) in a way that increased cash flow

flexibility, which was crucially important during the period before the identification of a source

of debtor-in-possession financing. Reimbursable Operating Expenses typically included the full

range of the Debtors’ vendors including suppliers of produce, canned goods, cleaning supplies,

carbon dioxide, uniforms, and repair services. See attached Exhibit B. Under the terms of the

Cardholder Agreement, the Debtors and the employee in whose name the card was issued –

namely, the Debtors’ Chief Executive Officer – have joint and several liability for the Plum

Card.

        17.    In each month from July 2019 through November 2019, the Debtors made

payments on the Plum Card per the terms of the cardholder agreement.

        18.    As of the Petition Date, the Plum Card had an outstanding balance totaling

$727,442.49, including $587,861.87 of charges incurred during the period from October 26,

2019 through November 25, 2019. The statement for these charges was issued on November 25,

2019 and was due and payable on December 20, 2019. The remaining outstanding balance is for


                                                4
12266547v3
  Case 19-43756        Doc 76     Filed 12/30/19 Entered 01/02/20 08:23:44             Desc Main
                                   Document     Page 5 of 20


charges incurred after November 25, 2019 for a statement period closing on December 26, 2019

and will be due and payable around January 20, 2020.

        19.     The Debtors will suffer irreversible and irreparable harm if they are not

authorized to pay the Reimbursable Operating Expenses. If these expenses are not reimbursed,

the Debtors’ key employee will suffer personal hardship and may be forced to either pay the

balance himself or risk the negative ramifications of collection actions, including negative

impacts on his credit rating. Such a result would destroy the key employee’s morale and result

in the loss of an employee who has extensive experience and relationships in the restaurant

industry, causing immediate damage to the Debtors’ ongoing business as well as the Debtors’

ability to solicit higher and better bids for the purchase of the Debtors’ business.

        20.     To avoid disruption of the Debtors’ business, the Debtors should be authorized

to make the payments sought in this Motion.

                 REQUEST FOR EXPEDITED RELIEF AND WAIVER OF STAY

        21.     The Debtors request expedited hearing on this Motion. If the relief requested is

not granted soon, the Debtors will face significant employee turnover, causing immediate

damage to the Debtor’s ongoing business operations and impairing the Debtors’ ability to seek to

increase the sale price of the Debtors’ assets.

        22.     In addition, by this Motion, the Debtors seek a waiver of any stay of the

effectiveness of the order approving this Motion. Pursuant to Bankruptcy Rule 6004(h), “[a]n

order authorizing the use, sale, or lease of property other than cash collateral is stayed until the

expiration of 14 days after entry of the order, unless the court orders otherwise.” As set forth

above, the Debtors require immediate relief to continue ordinary business operations for the

benefit of all parties in interest. Accordingly, the Debtors submit that ample cause exists to


                                                  5
12266547v3
  Case 19-43756          Doc 76    Filed 12/30/19 Entered 01/02/20 08:23:44          Desc Main
                                    Document     Page 6 of 20


justify a waiver of the fourteen (14) day stay imposed by Bankruptcy Rule 6004(h), to the extent

that it applies.

        23.        No previous request for the relief sought herein has been made by the Debtors to

this or any other court. Although the Debtors previously sought authorization to pay prepetition

wages and employee benefits, that motion did not expressly request authorization to pay the

Reimbursable Expense Obligations.

        24.        Pursuant to Local Rule 9013-2(a), this Motion is verified and accompanied by a

memorandum of law, proposed order, and proof of service.

        25.        Pursuant to Local Rule 9013-2(c), the debtors give notice that they may, if

necessary, call Richard H. Lynch, Chief Executive Officer of Debtors, to testify on behalf of the

Debtors about the factual matters raised in this Motion.

        WHEREFORE, the Debtors respectfully request that the Court grant the Motion and

authorize the payment of Reimbursable Expense Obligations and for such other and further relief

as the court may deem just and equitable.


                                                        BRIGGS AND MORGAN, P.A.

                                                           /e/ James M. Jorissen
    Dated: December 30, 2019                            By: _________________________
                                                        James M. Jorissen, #262833
                                                        Karl J. Johnson, #391211
                                                        2200 IDS Center
                                                        80 South Eighth Street
                                                        Minneapolis, MN 55402
                                                        Telephone: 612-977-8400
                                                        Facsimile: 612-977-8650
                                                        jjorissen@briggs.com
                                                        kjohnson@briggs.com

                                                        PROPOSED COUNSEL FOR THE
                                                        DEBTORS


                                                  6
12266547v3
Case 19-43756   Doc 76   Filed 12/30/19 Entered 01/02/20 08:23:44   Desc Main
                          Document     Page 7 of 20
Case 19-43756   Doc 76   Filed 12/30/19 Entered 01/02/20 08:23:44   Desc Main
                          Document     Page 8 of 20




                     EXHIBIT A
     Case 19-43756     Doc 76   Filed 12/30/19 Entered 01/02/20 08:23:44   Desc Main
                                 Document     Page 9 of 20

          Cardholder       Current balance due    Total outstanding
AMY KEEN                               3,594.56                5,481.62
ANGELA PEREZ                           3,090.75                5,015.27
ANGIE COMPTON                          7,194.30               13,145.25
CADILLAC RANCH                         8,218.53               14,351.81
CASEY CORNELL                          4,139.50                4,458.50
COREY BIRKEY                         17,903.06                19,455.56
CORRIN BERGLUND                        1,153.59                3,009.35
EMILY SCOTT                          12,492.71                12,928.73
JAMZ JOHNSON                           4,951.59                8,702.92
JEFF ROMNESS                           4,132.00                5,866.05
JEFFREY CRANE                          1,538.25                2,757.34
JEREMY BEARD                                -                     17.67
JOSH KEEN                                 78.00                  928.75
KENDALL TEWS                             389.52                  713.51
MATTHEW RAINOLDI                       3,251.12                6,527.67
MICHAEL KOUSTRUP                         222.36                1,139.30
MICHAEL MCBRIDE                           49.95                   49.95
NATHAN HJELSETH                           22.50                1,162.88
NICK PERRY                             3,231.04                3,354.48
NICOLE LANGELAND                       2,754.44                4,967.00
PATRICK BOYLAND                          167.15                1,533.18
RANDY NORMAN                           5,031.60                7,332.48
ROBERT ROSENBOOM                         191.04                  293.79
RYAN NAB                               5,579.63               10,399.07
TAMI SCHULTZ                           8,101.87               15,314.04
                                     97,479.06               148,906.17
Case 19-43756   Doc 76   Filed 12/30/19 Entered 01/02/20 08:23:44   Desc Main
                          Document     Page 10 of 20




                     EXHIBIT B
     Case 19-43756          Doc 76   Filed 12/30/19 Entered 01/02/20 08:23:44     Desc Main
                                      Document     Page 11 of 20

Amount        Appears On Your Statement As                      Category
  24,358.28   PXY FARMER BROTHENORTHLAKE          TX Total      F&B
  49,309.65   PXY GET FRESH PROBARTLETT      IL Total           F&B
  53,355.54   PXY KARLSBURGER FMONTICELLO        MN Total       F&B
  45,920.98   PXY LOFFREDO FRES(515)285-3367    IA Total        F&B
  51,928.48   PXY SIGNATURECONCMINNETONKA          MN Total     F&B
  32,709.67   PXY NUCO2 LLC NUCSTUART        FL Total           F&B
 257,582.60                                                     F&B Total
   6,993.22   PXY LITTLER MENDEKANSAS CITY       MO Total       Legal
   6,993.22                                                     Legal Total
   4,866.81   PXY   ICY HOT HYDRALAKE OSWEGO     OR Total       m&r
   3,627.52   PXY   IN *HMS GROUPMIAMI       FL Total           m&r
     729.61   PXY   NEPTUNE PLUMBCLEVELAND       OH Total       m&r
   6,670.04   PXY   SAMCO FACILITLIVONIA     MI Total           m&r
   3,441.42   PXY   ST. CLOUD REFSAINT CLOUD  MN Total          m&r
  10,417.17   PXY   TECHNICAL HOTWESTLAND      MI Total         m&r
   3,703.14   PXY   VASEY COMMERCZIONSVILLE     IN Total        m&r
  33,455.71                                                     m&r Total
  18,018.00   PXY FISHBOWL DOT (703)836-3421       VA Total     marketing
   9,285.98   PXY VISIONFRIENDLNAPERVILLE        IL Total       marketing
  27,303.98                                                     marketing Total
  70,920.07   PXY   ARAMARK UNIFO(800)504-0328      KY Total    other
   2,084.77   PXY   BG BRECKE, INCEDAR RAPIDS    IA Total       other
  17,225.00   PXY   DISCOVERLINK,WEST CHICAGO      IL Total     other
   7,711.08   PXY   ECOLABFOODSAF800-321-3687      TX Total     other
      53.76   PXY   FOREMOST BUSISAINT LOUIS P    MN Total      other
   5,005.50   PXY   HOTSCHEDULES 4047994984       GA Total      other
   8,273.27   PXY   HOTSCHEDULES.ALPHARETTA        GA Total     other
 124,272.50   PXY   NDG ST PAUL -651-638-8993   MN Total        other
  12,231.41   PXY   OFFICE DEPOT DELRAY BEACH     FL Total      other
  59,191.55   PXY   OPENTABLE 800-673-6822     CA Total         other
   9,500.00   PXY   SCHECHTER DOKMINNEAPOLIS        MN Total    other
     500.00   PXY   SPPLUS/CENTRA877-717-0004     MI Total      other
   3,293.00   PXY   TALENTREEF, IDENVER       CO Total          other
   2,050.39   PXY   TANDEM PRINTIEAGAN         MN Total         other
  53,054.92   PXY   THE FIRST IMPSAINT PAUL    MN Total         other
 375,367.22                                                     other Total
  26,739.76   PXY WM NATIONAL AHOUSTON            TX Total      utilites
  26,739.76                                                     utilites Total
 727,442.49                                                     Grand Total
 727,442.49   Grand Total
     Case 19-43756    Doc 76     Filed 12/30/19 Entered 01/02/20 08:23:44         Desc Main
                                  Document     Page 12 of 20


                    UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MINNESOTA
______________________________________________________________________________

In re:                                                             Jointly Administered under
                                                                   19-43756 (WJF)

Granite City Food & Brewery Ltd.                                   19-43756
Granite City Restaurant Operations, Inc.                           19-43757
Granite City of Indiana, Inc.                                      19-43758
Granite City of Kansas Ltd.                                        19-43759
Granite City of Maryland, Inc.                                     19-43760

                  Debtors.                            Chapter 11 Cases
______________________________________________________________________________

   DEBTORS’ MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION FOR AN
 ORDER (I) GRANTING EXPEDITED RELIEF; (II) AUTHORIZING THE DEBTORS
     TO PAY PRE-PETITION REIMBURSABLE EXPENSE OBLIGATIONS; (III)
    AUTHORIZING THE DEBTORS TO PAY PRE-PETITION REIMBURSABLE
OPERATING EXPENSES; AND (IV) AUTHORIZING FINANCIAL INSTITUTIONS TO
 HONOR AND PROCESS CHECKS AND TRANSFERS RELATED TO SUCH RELIEF
______________________________________________________________________________

         The above-named Debtors (collectively, the “Debtors”), by and through their undersigned

counsel, submits this memorandum of law in support of the accompanying motion in the above-

entitled matter and in accordance with Local Rule 9013-2(a).

                                 FACTUAL BACKGROUND

         The Debtors rely on the statement of facts set forth in the verified motion and the

petition, and the Debtors’ Declaration in Support of First Day Motions. The defined terms used

in this Memorandum have the same meaning as in the accompanying motion.

                                           ARGUMENT

I.       THE DEBTORS’ REQUEST FOR EXPEDITED RELIEF SHOULD BE
         GRANTED.

         The Debtors request expedited relief. Bankruptcy Rule 9006(c) provides that the Court

may reduce the notice period for a motion “for cause shown.” Cause exists here to grant the




12266547v3
  Case 19-43756       Doc 76     Filed 12/30/19 Entered 01/02/20 08:23:44           Desc Main
                                  Document     Page 13 of 20


Motion on an expedited basis because any delays will result in significant employee turnover,

causing immediate damage to the Debtor’s ongoing business operations. Without prompt

payment of the Reimbursable Expense Obligations and the Reimbursable Operating Expenses,

the Debtors will be unable to continue operations and will likely be forced to liquidate, resulting

in the loss of the Debtor’s going-concern value, the loss of more than 2,200 jobs, and prejudice

to creditors and other stakeholders. Expedited relief is necessary to avoid this immediate and

irreparable harm.

II.     THE DEBTORS SHOULD BE AUTHORIZED TO PAY PRE-PETITION
        REIMBURSABLE EXPENSE OBLIGATIONS AND REIMBURSABLE
        OPERATING EXPENSES

A.      The Bankruptcy Code Allows for Payment of Certain Pre-Petition Claims

        The Bankruptcy Code does not prohibit a debtor from paying pre-petition claims in all

instances and, in fact, authorizes debtors to do so in several circumstances upon court approval.

See, e.g., 11 U.S.C. §§ 363(b), 503(b)(9), 549. Courts routinely permit debtors to fund pre-

petition employee benefits claims, including Reimbursable Expense Obligations. See 4

COLLIER ON BANKRUPTCY ¶ 507.06[1] at 507-31 (Rev. 16th ed. 2012) (“The ability to

ensure that the employees receive their unpaid prepetition salary and do not miss a paycheck is

critical to obtaining the stability necessary for the transition to operating as a debtor in

possession.”). Across jurisdictions, however, courts have relied on a range of rationales in

granting motions seeking authority to pay pre-petition employee benefits.

        For example, courts in several jurisdictions have held that pre-petition employee benefits,

including Reimbursable Expense Obligations, can be paid pursuant to Section 363 of the

Bankruptcy Code. Section 363 of the Bankruptcy Code allows a debtor, upon authorization by

the court, to pay claims outside the ordinary course of business. While most businesses would




                                                 2
12266547v3
  Case 19-43756        Doc 76     Filed 12/30/19 Entered 01/02/20 08:23:44              Desc Main
                                   Document     Page 14 of 20


consider the reimbursement of employee expenses to be something undertaken in the ordinary

course, courts have suggested that when such obligations accrue during the pre-petition period,

funding such obligations does not fall within the ordinary course. See, e.g., In re K-Mart Corp.,

359 F.3d 866, 872 (7th Cir. 2004); In re Ionosphere Clubs, Inc., 98 B.R. 174, 175 (Bankr.

S.D.N.Y. 1989).

        Courts have also authorized the funding of pre-petition employee benefits, including

Reimbursable Expense Obligations, pursuant to Section 105(a) or Section 549 of the Bankruptcy

Code based on the “Doctrine of Necessity.” The Doctrine of Necessity acknowledges that, under

certain scenarios, it is in the best interest of the estate to pay pre-petition creditors as a means of

inducing them to continue working for, or doing business with the debtor. Miltenberger v.

Logansport, 106 U.S. 286 (1882). Although it was devised long ago, the Doctrine of Necessity

has proved to be resilient through several amendments to the Bankruptcy Code, and it is still

cited today. See, e.g., In re O & S Trucking, Inc., Case No. 12-61003, 2012 WL 2803738, at *2

(Bankr. W.D. Mo. June 29, 2012); In re Payless Cashways, Inc., 268 B.R. 543 (Bankr. W.D. Mo.

2001); In re Just For Feet, 242 B.R. 821 (D. Del. 1999); Ionosphere Clubs, 98 B.R. at 175.

        In the context of large corporate chapter 11 filings, including in this district, courts have

approved payment of Reimbursable Expense Obligations. See, e.g., In re Archdiocese of Saint

Paul and Minneapolis, No. 15-30125 (RJK) (Bankr. D. Minn. Jan. 20, 2015) [ECF No. 47]; In re

SCICOM Data Servs., Ltd., No. 13- 43894 (MER) (Bankr. D. Minn. Aug. 20, 2013) [ECF No.

19]; In re Schwing Am., Inc., No. 09-36760 (NCD) (Bankr. D. Minn. Oct. 2, 2009) [ECF No.

17].




                                                  3
12266547v3
  Case 19-43756         Doc 76   Filed 12/30/19 Entered 01/02/20 08:23:44            Desc Main
                                  Document     Page 15 of 20


B.      Regardless of the Rationale, the Payments at Issue Should Be Authorized

        The Court should authorize the Debtors to make the payments at issue in the Motion

“outside the ordinary course” pursuant to Section 363. Funding the pre-petition claims of

employees, like any other use of property outside the ordinary course of business, is appropriate

in instances where the debtor can demonstrate a “business justification” for doing so.

        Section 363(b) gives the court broad flexibility in tailoring its orders to meet a
        wide variety of circumstances. However, the debtor must articulate some business
        justification, other than mere appeasement of major creditors, for using, selling or
        leasing property out of the ordinary course of business, before the court may
        permit such disposition under section 363(b).

In re Ionosphere Clubs, Inc., 98 B.R. at 175 (citations omitted); see also Michigan Bureau of

Workers’ Disability Compensation v. Chateaugay Corp. (In re Chateaugay Corp.), 80 B.R. 279,

281 (Bankr. S.D.N.Y. 1987) (court allowed debtor to continue payment of pre-petition wages

and other benefits because it was consistent with debtor’s “imperatives”).

        In the instant case, the Debtors have demonstrated that they have a significant and

obvious business justification for the relief sought in the Motion. Specifically, the Debtors’

funding of Reimbursable Expense Obligations and Reimbursable Operating Expenses will

stabilize the Debtors’ operations and maximize the going-concern value of the Debtors’ business.

If, on the other hand, the Debtors do not fund their pre-petition Reimbursable Expense

Obligations and Reimbursable Operating Expenses, there is a significant risk that employees will

leave and the Debtors will have to discontinue operations entirely. The Debtors’ inability to

continue generating revenue as a going concern would have a negative impact, to say the least,

on all parties in interest.

        The relief at issue should also be granted pursuant to the Doctrine of Necessity in the

event that the Court analyzes the Motion under Section 105(a) or Section 549. Section 105(a)




                                                 4
12266547v3
  Case 19-43756       Doc 76     Filed 12/30/19 Entered 01/02/20 08:23:44           Desc Main
                                  Document     Page 16 of 20


grants the Court authority to issue any order “necessary or appropriate to carry out the

provisions” of the Code, and also provides a basis for authorizing the debtor to pay Reimbursable

Expense Obligations and Reimbursable Operating Expenses. See In re Ionosphere Clubs, Inc., 98

B.R. at 175; In re Quality Interiors, Inc., 127 B.R. 391, 396 (Bankr. N.D. Ohio 1991).

Bankruptcy Code Section 549(a)(2)(b) also recognizes that a court may authorize the payment of

pre-petition debts. In re Payless Cashways, Inc., 268 B.R. at 546; Dubuque Packing Co. v.

Stonitsch (In re Isis Foods, Inc.), 37 B.R. 334, 336 n.3 (Bankr. W.D. Mo. 1984). In fact, the

same justifications for payment of employee obligations support payment of Reimbursable

Expense Obligations and Reimbursable Operating Expenses.

        The above analysis holds true regardless of the decision issued by the United States Court

of Appeals for the Seventh Circuit in In re K-Mart Corp., 359 F.3d 866 (7th Cir. 2004). In the K-

Mart case, the Seventh Circuit considered whether the bankruptcy court could authorize

payments to fund the pre-petition claims of “critical vendors.” Ultimately the Seventh Circuit

determined that the bankruptcy court had not established its authority to do so. The Seventh

Circuit acknowledged, however, that Section 363(b) might provide a basis for authorizing such

payments under the right circumstances. In re K-Mart Corp., 359 F.3d at 872. The Seventh

Circuit also indicated that, in order to justify the payment of pre-petition claims, the debtor

should be required to show that (i) it would suffer damage if such payments were not made, and

(ii) that other creditors would not suffer harm as a result of the proposed payments. Id. The

Debtors have made such a showing in this case.

        Moreover, the interests of the estate and its creditors are different with respect to

employees than they are with respect to “critical vendors.”

        A central purpose of chapter 11 is to realize on a debtor's going concern value.
        That going-concern value is dependent in part upon the continuity and



                                                 5
12266547v3
  Case 19-43756       Doc 76      Filed 12/30/19 Entered 01/02/20 08:23:44             Desc Main
                                   Document     Page 17 of 20


        performance of the debtor's work force—something particularly true in the case at
        bar. The continuity and performance of a debtor's work force is, in turn, typically
        dependent on timely payment of wages and benefits. As claims based on
        prepetition wages and benefit programs almost always—as is true of the
        Prepetition Employee Obligations—are entitled to priority payment under section
        507(a) of the Code, unsecured creditors are not disadvantaged by early—timely—
        satisfaction of those claims.

In re Tusa-Expo Holdings, Inc., Case No. 08–45057, 2008 WL 4857954, at *4 (Bankr. N.D. Tex.

Nov. 7, 2008). Like the debtor in Tusa-Expo Holdings, the Debtors’ future is dependent on the

continued support of its employees. Accordingly, the Debtors respectfully ask the Court to grant

their Motion on an expedited basis and allow the Debtors to fund their prepetition Reimbursable

Expense Obligations and Reimbursable Operating Expenses.

        In this case, the employees are critical to the Debtors and their ability to continue

business operations without interruption and to maximize the value of their assets. If payment of

employee reimbursements is postponed or not allowed, the Debtors’ going-concern value will be

threatened by employee losses and a severe disruption. To the extent the Debtors’ operations

suffer, creditors also suffer and estate assets diminish. It is in the best interest of creditors that

wages and benefits be paid to employees to maintain their good will. Creditors are not harmed;

rather, they will benefit by payment of the Reimbursable Expense Obligations and Reimbursable

Operating Expenses as the Debtors propose in the Motion by virtue of the continued operations

and the efforts of affected employees to maximize the value of the bankruptcy estate through the

asset sale process.

                                          CONCLUSION

        The Debtors have a compelling business justification for funding the pre-petition

Reimbursable Expense Obligations and Reimbursable Operating Expenses owed to its

employees, and the funding of such obligations is necessary to avoid immediate and irreparable




                                                  6
12266547v3
  Case 19-43756       Doc 76     Filed 12/30/19 Entered 01/02/20 08:23:44           Desc Main
                                  Document     Page 18 of 20


harm. Further, granting the relief requested will not prejudice any creditor or other party in

interest. For these reasons, and others set forth above, the Debtors respectfully ask the Court to

grant the relief requested in the Motion.

                                                     BRIGGS AND MORGAN, P.A.

                                                        /e/ James M. Jorissen
    Dated: December 30, 2019                         By: _________________________
                                                     James M. Jorissen, #262833
                                                     Karl J. Johnson, #391211
                                                     2200 IDS Center
                                                     80 South Eighth Street
                                                     Minneapolis, MN 55402
                                                     Telephone: 612-977-8400
                                                     Facsimile: 612-977-8650
                                                     jjorissen@briggs.com
                                                     kjohnson@briggs.com

                                                     PROPOSED COUNSEL FOR THE
                                                     DEBTORS




                                                7
12266547v3
  Case 19-43756           Doc 76     Filed 12/30/19 Entered 01/02/20 08:23:44             Desc Main
                                      Document     Page 19 of 20


                    UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MINNESOTA
______________________________________________________________________________

In re:                                                                     Jointly Administered under
                                                                           19-43756 (WJF)

Granite City Food & Brewery Ltd.                                           19-43756
Granite City Restaurant Operations, Inc.                                   19-43757
Granite City of Indiana, Inc.                                              19-43758
Granite City of Kansas Ltd.                                                19-43759
Granite City of Maryland, Inc.                                             19-43760

                          Debtors.                                         Chapter 11 Cases

                                   ORDER
______________________________________________________________________________

         This case is before the court on Debtors’ Motion for an Order (I) Granting Expedited

Relief; (II) Authorizing the Debtors to Pay Pre-petition Reimbursable Expense Obligations; (III)

Authorizing the Debtors to pay Pre-petition Reimbursable Operating Expenses; and (IVI)

Authorizing Financial Institutions to Honor and Process Checks and Transfers Related to Such

Relief (the “Motion”). Based on the motion, and this court having determined that it is in the best

interests of the Debtors’ estate to grant the Motion, and it appearing that due and proper notice of

this action was given,

         IT IS HEREBY ORDERED:

         1.        The Debtors’ Motion is granted.

         2.        The Debtors’ request for expedited relief is granted.

         3.   The Debtors are authorized to pay or cause to be paid the Reimbursable Expense
Obligations and Reimbursable Operating Expenses for which employees have joint and several
liability.

        4.     The Debtors’ financial institutions are authorized to receive, process, honor and
pay any and all checks, drafts, wires, check transfer requests or automated clearing house
transfers evidencing amounts paid by the Debtors under this Order whether presented prior to or

25395.0001 -- 2926034_1

12266547v3
  Case 19-43756       Doc 76     Filed 12/30/19 Entered 01/02/20 08:23:44           Desc Main
                                  Document     Page 20 of 20


after the Petition Date to the extent the Debtors have good funds standing to their credit with
such bank or other financial institution. The Payroll Provider and such banks and financial
institutions are authorized to rely on the representations of the Debtors as to which checks are
issued or authorized to be paid pursuant to this Order without any duty of further inquire and
without liability for following the Debtors’ instructions.

        5.       Nothing in the Motion or this Order, nor any payments made pursuant to this
Order, shall be deemed to be, or constitute, (a) an admission as to the validity or priority of any
claim against the Debtors, (b) an assumption or post-petition reaffirmation of any agreement,
plan, practice, program, policy, executory contract or unexpired lease pursuant to section 365 of
the Bankruptcy Code, (c) a grant of third-party beneficiary status of any additional rights on any
third party, or (d) a waiver of any rights, claims or defenses of the Debtors.

        6.      Nothing in the Motion or this Order shall impair the ability of the Debtors to
contest the validity or amount of any payment made pursuant to this Order.

       7.      Notwithstanding anything to the contrary herein, (a) any payments made or
authorization contained hereunder, shall be subject to the requirements imposed on the Debtors
pursuant to any interim or final order authorizing, among other things, the Debtors’ entry into the
postpetition financing facility and use of cash collateral (the “DIP Orders”), including any
budgets governing or relating to the postpetition financing, and (b) to the extent there is any
inconsistency between the terms of the DIP Orders and any action taken or proposed to be taken
hereunder, the terms of the DIP Orders shall control.

       8.     Notwithstanding Bankruptcy Rule 6003 and the possible applicability of
Bankruptcy Rule 6004(h), the terms and conditions of this Order shall be immediately effective
and enforceable upon its entry.

        9.    This Court shall retain jurisdiction over any and all matters arising from or related
to the implementation or interpretation of this Order.


Dated: ______________                                ___________________________________
                                                     United States Bankruptcy Judge




                                                2
12266547v3
